Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 30, 32 and 34-47 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2022.
Claims 30, 32 and 34-35 require the non-elected Species of Catalyst A that is a tertiary amine catalyst. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-29, 31 and 33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Michaud et al (US 20150175850 A1). 
Michaud discloses the process of preparation of a crosslinkable adhesive comprising a step of preparing a polyurethane prepolymer from the polyaddition reaction of a diisocyanate and a polyether diol with an NCO/OH molar ratio of 1.6 to 1.9 in the presence of a catalyst [abstract, Examples 1-7, Table 1] and then a step of mixing with a crosslinking catalyst [abstract, Examples 1A-7A, Table 3]. Each of the examples of polyurethane prepolymer formation uses 0.1 parts per 1000.1 parts (i.e. about 99.99 ppm) of Borchikat 315 [Table 1] that is a bismuth neodecanoate [0144] that reads on catalyst A. Each of the examples of adhesive formula includes DBU [Table 3] a tertiary amine catalyst of the formula: 
    PNG
    media_image1.png
    139
    196
    media_image1.png
    Greyscale
[0186]. 
The exemplified diisocyanates include IPDI and Scurunate T100 [Table 1] which reads on the claimed TDI [0081].


Claim(s) 25-29, 31 and 33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sanz et al (FR 3045616 A1, hereinafter US 20190002621 A1 is cited as a US equivalent). 
Sanz discloses the method of preparing an NCO terminated polyurethane and forming an adhesive formulation [abstract]. The NCO terminated polyurethane is prepared by mixing polyols and MDI diisocyanate in an NCO/OH ratio strictly greater than 1 [0014] in the presence of Borchi Kat VP 0244 (a catalyst based on zinc and bismuth carboxylates, used in an amount of 0.003 parts per 100 parts (i.e. 30 ppm) [0144, Table 2]. The NCO terminated polyurethane is then mixed other ingredients to form an adhesive [0145 et seq, 0078-0086] including a crosslinking catalyst that is preferably tertiary amine catalyst [0087-0092]. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766